DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on October 05, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Egbert on November 4, 2021. 
The application has been amended as follows: 
Claim 3, line 2, "5G” has been changed to –fifth generation (5G) – 
Claim 3, line 3, " a minium” has been changed to – a minimum—
Claim 3, line 5, "lower” has been changed to – lowest –

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest creating groups of user pairs by using the calculated threshold value from the power level differences that are less than the calculated threshold value; averaging power levels for each user pair in a group from the created groups of user pairs, positioning edge users of numerologies in a frequency domain for the user pair with a lowest average of power levels and placing users other than the positioned edge users in a remaining frequency space, as recited in independent claim 3.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472